              Case 3:17-cv-00039-JD Document 259 Filed 01/07/19 Page 1 of 1


                                               UNITED STATES OF AMERICA
                                              Federal Trade Commission
                                                 WASHINGTON, D.C. 20580




Bureau of Consumer Protection
Division of Privacy and Identity Protection



                                                       January 7, 2019

Via ECF (Chambers Copy via FedEx)

The Honorable James Donato
United States District Court
Northern District of California
San Francisco Federal Courthouse
450 Golden Gate Ave., Courtroom 11, 19th Floor
San Francisco, California 94102

           Re:        Federal Trade Commission v. D-Link Systems, Inc., Case No. 3:17-cv-00039-JD
 
Dear Judge Donato:

        Because the government shutdown has not ended, the parties understand that the Court
will grant the FTC’s request for a continuance (ECF 247) and refer the case to Magistrate Judge
Corley for settlement proceedings (ECF 252). Upon entry of the continuance order, counsel for
the FTC will be placed on furlough status, absent an order from the Court requiring response.

         Pursuant to the Court’s instruction (ECF 252), the parties conferred and have agreed to a
trial date of June 3, 2019. Based on a Monday-through-Thursday trial schedule of 4.5 hours per
day and 17.5 hours per party, trial will last eight days, concluding on Thursday, June 13, 2019.

       Upon restoration of government functions, counsel for the parties will jointly seek
guidance from Magistrate Judge Corley regarding settlement proceedings.

                                                       Respectfully submitted,

                                                       /s/ Kevin H. Moriarty
                                                       Attorney for Plaintiff Federal Trade Commission

                                                       /s/ John J. Vecchione
                                                       Attorney for Defendant D-Link Systems, Inc.

                                                  ATTESTATION

         I attest that all signatories listed, and on whose behalf this filing is submitted, concur in
this filing’s content and have authorized the filing.

                                                       /s/ Kevin H. Moriarty
                                                       Kevin H. Moriarty 
